       Case
10/28/2020    0:20-cv-61912-DPG Document 27-9 Entered   on FLSD
                                               Find A Member Results Docket 10/30/2020 Page 1 of 1




                                                                                                                  
     (https://www.dcbar.org/)


                (https://join.dcbar.org/eweb/StartPage.aspx?site=dcbar)
     Share          Print 



 Membership

      Find A Member Search Results
      Records                Search Again (DynamicPage.aspx?Site=dcbar&WebCode=FindMember)
      matching your
      search criteria: 1
      To learn if there is any disciplinary proceedings for the following attorneys, please visit the disciplinary system
      (https://www.dcbar.org/attorney-discipline/disciplinary-decisions).

      See the Membership Classes (https://www.dcbar.org/for-lawyers/membership/classes-of-membership) page for a
      complete description of license types and status definitions.

      1.    Larry E Klayman
            2020 Pennsylvania Ave NW # 345
            Washington DC 20006-1811
            UNITED STATES
            Phone: (310)595-0800



            Membership Status: DISCIPLINARY    SUSPENSION
            Date of Admission: 12/22/1980




     For Lawyers (https://www.dcbar.org/for-lawyers)                                                                
     Membership (https://www.dcbar.org/for-lawyers/membership)
     Resources (https://www.dcbar.org/for-lawyers/external-resources)
     Continuing Legal Education (https://www.dcbar.org/for-lawyers/continuing-legal-education)
     Communities (https://www.dcbar.org/for-lawyers/communities)


https://join.dcbar.org/eweb/DynamicPage.aspx?Site=dcbar&WebCode=FindMemberResults                                           1/3
